Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action from 01-October-2020, the applicant has filed an amendment with remarks on 01-January-2021 [herein “Arguments/Remarks”]. Claims 1, 3, 11, 13, 18 and 19 have been amended. A summary of the amendments follows.
Regarding claim 1 –
	Applicant has amended independent claim 1 to change the phrase “wherein the first circuitry comprises a first multiplexer” to now read “wherein the first circuitry comprises a first multiplexer and is part of a write input path”. The word “[[and]]” has been removed immediately after the preceding phrase. In addition, the phrase “wherein the second circuitry comprises a second multiplexer” has been modified to now read “wherein the second circuitry comprises a second multiplexer and is part of the write input path. The claim has also been amended to add a final limitation stating “and third circuitry that is part of a read output path”.

Regarding claim 3 –
	Applicant has amended dependent claim 3 to modify the phrase ”further comprising third circuitry that determines” to now read “wherein the third circuitry [[that]] determines”.
Regarding claim 11 –
“bypassing error correction circuitry using at least a first multiplexer” to now read “bypassing error correction circuitry using at least a first multiplexer that is part of write input path circuitry”. In addition, the word “[[and]]” has been stricken from the phrase “and enabling the error correction circuitry”.  Also modified is the phrase “using at least a second multiplexer” which now reads as “using at least a second multiplexer that is part of the write input path circuitry”. In addition, a new limitation has been added at the end of the claim reading “and determining whether the second input data has multi-bit errors via read output path circuitry”.

Regarding claim 13 –
	Applicant has modified the phrase “determining whether the second input data has multi bit errors; and generating” to now read “via the read output path circuitry”.

Regarding claim 18 –
	Applicant has modified the phrase “using at least a first multiplexer” to now read “using at least a first multiplexer that is part of write input path circuitry”. Also modified is the phrase “using at least a second multiplexer” which now reads as “using at least a second multiplexer that is part of the write input path circuitry”. The word “[[and]” has been stricken from the phrase “and allowing for repair”. Addi9tionally, a final limitation has been added which reads “and determining whether the full width data has multi-bit errors via read output path circuitry”.

	The phrase “determining whether the full width data has multi bit errors; and generating” has been modified to now read “via the read output path circuitry”.

Response to Arguments
In response to the Non-Final Office Action from 01-October-2020, the applicant has filed an amendment with remarks on 01-January-2021 [herein “Arguments/Remarks”].
In the Arguments/Remarks, applicant first discusses the U.S.C. 102 rejections of independent claims 1 and 11. Regarding both of these claims, applicant argues that the newly amended limitations are not taught by the prior art of record U.S. Patent No. 9,583,216 ("Jones"), essentially arguing that Jones does not teach "wherein the first circuitry comprises a first multiplexer and is part of a write input path," "wherein the second circuitry comprises a second multiplexer and is part of the write input path," and "third circuitry that is part of a read output path”, stating that “Clearly, Jones teaches that the same path is used to write and read from its memory, i.e., via switch matrix 608. Therefore, Jones cannot and does not teach third circuitry that is part of a read output path, as recited in claim 1”. Examiner respectfully disagrees with this conclusion, as Jones describes “communication path(s)” (Col 4, Lines11 – 27) and (Fig. 3, Items 314, 318 and 316) which are bi-directional, i.e. that function as both input and output paths between memory and other circuits. Since applicant’s amendments do not require that the input and output paths are distinct or separate from one another, Jones teaches these limitations under a broadest reasonable interpretation of the claim language.
 “Likewise, Jones cannot and does not teach "determining whether the second input data has multi-bit errors via read output path circuitry," as recited in claim 11”. As noted this is true, however examiner once again must respectfully disagree with the conclusion because, as noted in the U.S.C. 103 of the prior version of claim 13 in the Non-Final Office Action, this limitation is taught by other prior art (US Patent 8560927 (Pagiamtzis et al.) [herein “Pagiamtzis”]).
After discussing the U.S.C. 102 rejections of independent claims 1 and 11, applicant discusses the U.S.C. 103 rejection of claim 18, arguing essentially that the amended limitations "bypassing error correction circuitry using at least a first multiplexer that is part of write input path circuitry," "enabling the error correction circuitry using at least a second multiplexer that is part of the write input path circuitry," and "determining whether the full width data has multi-bit errors via read output path circuitry" are not taught by Jones. Examiner respectfully disagrees with this conclusion, for the same reasons as noted above.
The remainder of applicant’s arguments are essentially that all dependent claims should be allowed by virtue of applicant’s argument that the base claims from which they depend should be allowed. Examiner respectfully disagrees with this conclusion as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9583216 (Jones et al.) [herein “Jones”].
Regarding claim 1 –	
	Jones teaches: An integrated circuit, comprising: first circuitry that receives first input data and bypasses error correction circuitry to determine whether the first input data has one or more first errors; “The first access port is configured to test, in a first mode of operation of the device, the memory via a first path between the first access port and the memory…The first path excludes error correction code (ECC) logic associated with the memory” (Col 1, lines 48-54).
	Jones also teaches wherein the first circuitry comprises a first multiplexer and is part of a write input path, “Switch Matrix” (Fig. 6, Item 650) and the “Switch Matrix” is described as “Such a switch matrix could involve any method and comprise any device capable of connecting each of the MBIST 604 and the IC logic 606 to the memory 602 so that the connected devices could communicate data, including, but not limited to, e.g. one or more wrappers, collars, or multiplexers. In various embodiments, the switch matrix may be included in the MBIST itself or be implemented as an element apart and distinct from the MBIST” (Jones, Col 9, Lines 62-67 and Col 10, Lines 1-3) plus “communication path(s)” (Col 4, Lines11 – 27) and (Fig. 3, Items 314, 318 and 316)  which examiner notes are bi-directional.
	In addition, Jones teaches [[and]] second circuitry that receives second input data and enables the error correction circuitry to determine whether the second input data has one or more second errors “The second access port is configured to test, in a second mode of operation of the device, the memory via a second path between the second access port and the memory…the second path includes the ECC logic associated with the memory”   (Col 1, lines 50 – 56).
	Jones also teaches wherein the second circuitry comprises a second multiplexer and is part of the write input path;  , “Switch Matrix” (Fig. 6, Item 650) and the “Switch Matrix” is described as “Such a switch matrix could involve any method and comprise any device capable of connecting each of the MBIST 604 and the IC logic 606 to the memory 602 so that the connected devices could communicate data, including, but not limited to, e.g. one or more wrappers, collars, or multiplexers. In various embodiments, the switch matrix may be included in the MBIST itself or be implemented as an element apart and distinct from the MBIST” (Jones, Col 9, Lines 62-67 and Col 10, Lines 1-3) plus “communication path(s)” (Col 4, Lines11 – 27) and (Fig. 3, Items 314, 318 and 316)  which examiner notes are bi-directional.
	Jones also teaches and third circuitry that is part of a read output path (Fig. 3, Item 310 “ECC”).


	Jones teaches all the limitations of claim 1 above.
Jones also teaches: wherein the first input data comprises full width data having a first number of bits, wherein the second input data comprises functional data having a second number of bits, and wherein the first number of bits includes the second number of bits and a third number of check-bits for error correction coding (ECC). “in particular the first access port 420-1 is configured to communicate data structures of n+pn bits (i.e. data that is written into the physical memory, without the ECC algorithms applied thereto)” (Col 8, lines 9-12)…” ‘pn’ parity bits that are concatenated onto the n-bit data word, resulting in a data value of width ‘n+pn’” (Col 7, lines 3-4).

Regarding claim 6 –
	Jones teaches all the limitations of claim 1 above.
Jones also teaches: further comprising single memory built-in self- test (MBIST) circuitry coupled to the first circuitry and the second circuitry so as to provide the first input data to the first circuitry and the second input data to the second circuitry. The MBIST device includes a first access port and a second access port. The first access port is configured to test, in a first mode of operation of the device, the memory via a first path between the first access port and the memory. The second access port is configured to test, in a second mode of operation of the device, the memory via a second path between the second access port and the memory. (Col 1, lines 46-50).


	Jones teaches all the limitations of claim 1 above.
Jones also teaches: wherein the first circuitry bypasses use of the error correction circuitry during MBIST (memory built-in self-test) testing of the first input data. “The first access port is configured to test, in a first mode of operation of the device, the memory via a first path between the first access port and the memory…The first path excludes error correction code (ECC) logic associated with the memory” (Col 1, lines 48-54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of US Patent Publication 20170125125 (Narayanan et al.) [herein “Narayanan”].

Regarding claim 7 –
	Jones teaches all of the limitations of claim 1 above.
	Jones does not teach further comprising multiple memory built-in self- test (MBIST) circuitry coupled to the first circuitry and the second circuitry so as to provide the first input data to the first circuitry and the second input data to the second circuitry.
	Narayanan teaches further comprising multiple memory built-in self- test (MBIST) circuitry coupled to the first circuitry and the second circuitry so as to provide the first input data to the first circuitry and the second input data to the second circuitry “Multiple BIST controllers 40 may be provided… to similarly control the parallel test of other groups of memories 45, for example those of different memory type or architecture” (Page 4, paragraph 1).
	Jones, and Narayanan are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above to control access to allowing manufacturers to carry out accurate, efficient and economic testing” (Jones, Col 4, lines 36-37).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of US Patent 7308621 (Adams et al.) [herein “Adams”].

Regarding claim 9 –
	Jones teaches all of the limitations of claim 1 above.
	Jones does not teach wherein the second circuitry allows for error correction coding (ECC) to repair the one or more second errors in the second input data.  
	Adams, however teaches wherein the second circuitry allows for error correction coding (ECC) to repair the one or more second errors in the second input data. “wherein the error recovery technique comprises a combination of error correction codes and word line redundancy” (Col 8, lines 56-60).
	Jones and Adams are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of “allowing manufacturers to carry out accurate, efficient and economic testing” (Jones, Col 4, lines 36-37).
 
Regarding claim 10 –
	Jones teaches all of the limitations of claim 1 above.
 wherein the second circuitry allows for error correction coding (ECC) to repair the one or more second errors in the second input data.
	Adams, however teaches wherein the second circuitry allows for error correction coding (ECC) to repair the one or more second errors in the second input data “wherein the error recovery technique comprises a combination of error correction codes and word line redundancy” (Col 8, lines 56-60).
	Jones and Adams are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of “allowing manufacturers to carry out accurate, efficient and economic testing” (Jones, Col 4, lines 36-37).

Claims 3, 4, 5, 11, 12, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of US Patent 8560927 (Pagiamtzis et al.) [herein “Pagiamtzis”].
Regarding claim 3 –
	Jones teaches all of the limitations of claim 1 above.
	Jones does not teach further comprising third circuitry that determines whether the second input data has multi-bit errors.
	Pagiamtzis, however teaches further comprising third circuitry that determines whether the second input data has multi-bit errors “Error detection circuitry implemented in this way may therefore be capable of detecting and correcting all single-bit errors, detection and correcting all adjacent double-bit errors, and detecting all adjacent triple-bit errors” (Col 2, lines 8 – 9).
	Jones and Pagiamtzis are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of “allowing manufacturers to carry out accurate, efficient and economic testing” (Jones, Col 4, lines 36-37).

Regarding claim 4 –
	Jones and Pagiamtzis teach all of the limitations of claim 3 above.
	Jones does not teach wherein the third circuitry generates a multi-bit error flag after detecting the multi-bit errors in the second input data.
	Pagiamtzis teaches wherein the third circuitry generates a multi-bit error flag after detecting the multi-bit errors in the second input data The decoder circuitry may include error generation circuitry that produces error signals. The error signals indicate whether a correctable soft error or an uncorrectable soft error has been detected (Col 2 , lines 31-34).

Regarding claim 5 –
	Jones and Pagiamtzis all of the limitations of claim 3 above.
	Jones does not teach wherein the multi-bit errors include 3-bit errors, and wherein the third circuitry detects 3-bit errors in the second input data. 
wherein the multi-bit errors include 3-bit errors, and wherein the third circuitry detects 3-bit errors in the second input data “Error detection circuitry implemented in this way may therefore be capable of detecting and correcting all single-bit errors, detection and correcting all adjacent double-bit errors, and detecting all adjacent triple-bit errors” (Col 2, lines 8 – 9).

Regarding claim 11 –
	Jones teaches: a method, comprising: receiving first input data and second input data; bypassing error correction circuitry using at least a first multiplexer that is part of write input path circuitry  to determine whether the first input data has one or more first errors; “testing, in a first mode of operation of the device, the 35 memory via a first path between the first access port and the memory, the first path excluding error-correction code (ECC) logic associated with the memory” (Col 17, lines 35-38) plus “Switch Matrix” (Fig. 6, Item 650) and the “Switch Matrix” is described as “Such a switch matrix could involve any method and comprise any device capable of connecting each of the MBIST 604 and the IC logic 606 to the memory 602 so that the connected devices could communicate data, including, but not limited to, e.g. one or more wrappers, collars, or multiplexers. In various embodiments, the switch matrix may be included in the MBIST itself or be implemented as an element apart and distinct from the MBIST” (Jones, Col 9, Lines 62-67 and Col 10, Lines 1-3) plus “communication path(s)” (Col 4, Lines11 – 27) and (Fig. 3, Items 314, 318 and 316)  which examiner notes are bi-directional.
	In addition, Jones teaches: and enabling the error correction circuitry using at least a second multiplexer that is part of the write input path circuitry to determine whether the second input data has one or more second errors. “testing, in a second mode of operation of the device, the memory via a second path between the second access port and the memory, the second path including the ECC logic associated with the memory” (Col 17, lines 39-42) plus “Switch Matrix” (Fig. 6, Item 650) and the “Switch Matrix” is described as “Such a switch matrix could involve any method and comprise any device capable of connecting each of the MBIST 604 and the IC logic 606 to the memory 602 so that the connected devices could communicate data, including, but not limited to, e.g. one or more wrappers, collars, or multiplexers. In various embodiments, the switch matrix may be included in the MBIST itself or be implemented as an element apart and distinct from the MBIST” (Jones, Col 9, Lines 62-67 and Col 10, Lines 1-3) plus “communication path(s)” (Col 4, Lines11 – 27) and (Fig. 3, Items 314, 318 and 316)  which examiner notes are bi-directional.
	Jones does not teach and determining whether the second input data has multi-bit errors via read output path circuitry.
Pagiamtzis, however teaches and determining whether the second input data has multi-bit errors via read output path circuitry  “The decoder circuitry may include error generation circuitry that produces error signals. The error signals indicate whether a correctable soft error or an uncorrectable soft error has been detected” (Col 2, lines 31-34).
	Jones and Pagiamtzis are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the allowing manufacturers to carry out accurate, efficient and economic testing” (Jones, Col 4, lines 36-37).

Regarding claim 12 –
	The combination of Jones and Pagiamtzis teaches all the limitations of claim 11 above.
Jones also teaches: wherein the first input data comprises full width data having a first number of bits, wherein the second input data comprises functional data having a second number of bits, and wherein the first number of bits includes the second number of bits and a third number of check-bits for error correction coding (ECC).  “in particular the first access port 420-1 is configured to communicate data structures of n+pn bits (i.e. data that is written into the physical memory, without the ECC algorithms applied thereto)” (Col 8, lines 9-12)…” ‘pn’ parity bits that are concatenated onto the n-bit data word, resulting in a data value of width ‘n+pn’” (Col 7, lines 3-4).

Regarding claim 13 –
	The combination of Jones and Pagiamtzis teaches all the limitations of claim 11 above.
	Jones teaches via the read output path circuitry (Fig. 3, Items 314, 318 and 316)  which examiner notes are bi-directional.
	Pagiamtzis also teaches further comprising: via the read output path circuitry a multi-bit error flag after detecting the multi-bit errors in the second input data “The decoder circuitry may include error generation circuitry that produces error signals. The error signals indicate whether a correctable soft error or an uncorrectable soft error has been detected” (Col 2, lines 31-34).

Regarding claim 14 –
	The combination of Jones and Pagiamtzis teach all of the limitations of claim 13 above.
	Jones does not teach wherein the multi-bit errors include 3-bit errors, and wherein determining whether the second input data has multi-bit errors includes determining whether the second input data has 3-bit errors.
	Pagiamtzis, however teaches wherein the multi-bit errors include 3-bit errors, and wherein determining whether the second input data has multi-bit errors includes determining whether the second input data has 3-bit errors “Error detection circuitry implemented in this way may therefore be capable of detecting and correcting all single-bit errors, detection and correcting all adjacent double-bit errors, and detecting all adjacent triple-bit errors” (Col 2, lines 8 – 9).

Regarding claim 15 –
	The combination of Jones and Pagiamtzis teaches all the limitations of claim 11 above.
	Jones also teaches wherein bypassing the error correction circuitry occurs during MBIST (memory built-in self-test) testing of the first input data.  “testing, in a first mode of operation of the device, the memory via a first path between the first access port and the memory, the first path excluding error-correction code (ECC) logic associated with the memory” (Col 17, lines 35-38).


Claims 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of US Patent 8560927 (Pagiamtzis et al.) [herein “Pagiamtzis”], and further in view of US Patent 7308621 (Adams et al.) [herein “Adams”].
Regarding claim 16 –
	The combination of Jones and Pagiamtzis teaches all the limitations of claim 11 above.
	The combination of Jones and Pagiamtzis does not teach further comprising allowing for repair of the one or more first errors in the first input data by using redundancy.
	Adams, however teaches further comprising allowing for repair of the one or more first errors in the first input data by using redundancy “wherein the error recovery technique comprises a combination of error correction codes and word line redundancy” (Col 8, lines 56-60).
	Jones, Pagiamtzis and Adams are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of “allowing manufacturers to carry out accurate, efficient and economic testing” (Jones, Col 4, lines 36-37).

Regarding claim 17 –
	The combination of Jones and Pagiamtzis teaches all the limitations of claim 11 above.
 further comprising allowing for repair of the one or more second errors in the second input data by using error correction coding (ECC).
	Adams, however teaches further comprising allowing for repair of the one or more second errors in the second input data by using error correction coding (ECC) “wherein the error recovery technique comprises a combination of error correction codes and word line redundancy” (Col 8, lines 56-60).
	Jones, Pagiamtzis and Adams are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of “allowing manufacturers to carry out accurate, efficient and economic testing” (Jones, Col 4, lines 36-37).

Regarding claim 18 –
	Jones teaches A method, comprising: receiving full width data having a first number of bits, wherein the first number of bits includes a second number of bits and a third number of check-bits for error correction coding (ECC); “in particular the first access port 420-1 is configured to communicate data structures of n+pn bits (i.e. data that is written into the physical memory, without the ECC algorithms applied thereto)” (Col 8, lines 9-12)…” ‘pn’ parity bits that are concatenated onto the n-bit data word, resulting in a data value of width ‘n+pn’” (Col 7, lines 3-4).
bypassing error correction circuitry using at least a first multiplexer that is part of write input path circuitry to determine whether the full width data has one or more first errors; “The first access port is configured to test, in a first mode of operation of the device, the memory via a first path between the first access port and the memory…The first path excludes error correction code (ECC) logic associated with the memory” (Col 1, lines 48-54) plus “Switch Matrix” (Fig. 6, Item 650) and the “Switch Matrix” is described as “Such a switch matrix could involve any method and comprise any device capable of connecting each of the MBIST 604 and the IC logic 606 to the memory 602 so that the connected devices could communicate data, including, but not limited to, e.g. one or more wrappers, collars, or multiplexers. In various embodiments, the switch matrix may be included in the MBIST itself or be implemented as an element apart and distinct from the MBIST” (Jones, Col 9, Lines 62-67 and Col 10, Lines 1-3) ) plus “communication path(s)” (Col 4, Lines11 – 27) and (Fig. 3, Items 314, 318 and 316)  which examiner notes are bi-directional.
	Jones also teaches receiving functional data having the second number of bits; enabling the error correction circuitry using at least a second multiplexer that is part of write input path circuitry to determine whether the functional data has one or more second errors; and allowing for repair of the one or more second errors in the functional data by using error correction coding (ECC) “testing, in a second mode of operation of the device, the memory via a second path between the second access port and the memory, the second path including the ECC logic associated with the memory” (Col 17, lines 39-42) plus “Switch Matrix” (Fig. 6, Item 650) and the “Switch Matrix” is described as “Such a switch matrix could involve any method and comprise any device capable of connecting each of the MBIST 604 and the IC logic 606 to the memory 602 so that the connected devices could communicate data, including, but not limited to, e.g. one or more wrappers, collars, or multiplexers. In various embodiments, the switch matrix may be included in the MBIST itself or be implemented as an element apart and distinct from the MBIST” (Jones, Col 9, Lines 62-67 and Col 10, Lines 1-3) plus “communication path(s)” (Col 4, Lines11 – 27) and (Fig. 3, Items 314, 318 and 316)  which examiner notes are bi-directional.
 	Jones does not teach allowing for repair of the one or more first errors in the full width data by using redundancy, nor does it teach and determining whether the full width data has multi-bit errors via read output path circuitry.
	Pagiamtzis, however teaches and determining whether the full width data has multi-bit errors via read output path circuitry “The decoder circuitry may include error generation circuitry that produces error signals. The error signals indicate whether a correctable soft error or an uncorrectable soft error has been detected” (Col 2, lines 31-34).
	Jones and Pagiamtzis are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of “allowing manufacturers to carry out accurate, efficient and economic testing” (Jones, Col 4, lines 36-37).
	The combination of Jones and Pagiamtzis does not teach allowing for repair of the one or more first errors in the full width data by using redundancy.
	Adams, however teaches allowing for repair of the one or more first errors in the full width data by using redundancy; “wherein the error recovery technique comprises a combination of error correction codes and word line redundancy” (Col 8, lines 56-60).
	Jones, Pagiamtzis and Adams are analogous art, because they are directed to Integrated Circuit design and testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features above, with the motivation of “allowing manufacturers to carry out accurate, efficient and economic testing” (Jones, Col 4, lines 36-37).

Regarding claim 19 –
	The combination of Jones, Pagiamtzis and Adams teach all of the limitations of claim 18 above.
	Pagiamtzis also teaches further comprising:  via the read output path circuitry a multi-bit error flag after detecting the multi-bit errors in the full width data.  “The decoder circuitry may include error generation circuitry that produces error signals. The error signals indicate whether a correctable soft error or an uncorrectable soft error has been detected” (Col 2, lines 31-34).

Regarding claim 20 –
	The combination of Jones, Pagiamtzis and Adams teaches all of the limitations of claim 19 above.
	Pagiamtzis also wherein the multi-bit errors include 3-bit errors, and wherein determining whether the full width data has multi-bit errors includes determining whether the full width data has 3-bit errors  “Error detection circuitry implemented in this way may therefore be capable of detecting and correcting all single-bit errors, detection and correcting all adjacent double-bit errors, and detecting all adjacent triple-bit errors” (Col 2, lines 8 – 9).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.W./Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111